Case: 17-70007      Document: 00514439370         Page: 1    Date Filed: 04/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                      No. 17-70007
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2018
JEDIDIAH ISAAC MURPHY,                                                     Lyle W. Cayce
                                                                                Clerk
              Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-163


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Jedidiah Isaac Murphy, a Texas death row inmate, seeks a certificate of
appealability (COA) under 28 U.S.C. § 2253(c)(2) to appeal the denial of his
petition for writ of habeas corpus. We GRANT a COA on two of Murphy’s
claims—that the State suppressed evidence by failing to disclose the existence
of a pretrial conversation between a witness and the lead prosecutor and that



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-70007    Document: 00514439370     Page: 2   Date Filed: 04/20/2018



                                 No. 17-70007
trial counsel was constitutionally ineffective during the penalty phase of trial
by failing to correct a potentially misleading impression created by one of his
experts. We DENY Murphy’s request on all his other claims.
                                       I.
      Jedidiah Isaac Murphy forced 80-year-old Bertie Cunningham into the
trunk of her own car, shot her in the head, drove her body to a creek, and
dumped her there. Murphy was arrested two days later. He admitted to the
shooting and led police to the location of Cunningham’s body. Later at the
police station, he wrote and signed a statement claiming that he accidentally
shot Cunningham while forcing her into her own trunk.
      The State of Texas tried Murphy for capital murder. During the guilt
phase of Murphy’s trial, Murphy’s counsel objected to the introduction of
Murphy’s signed statement. Counsel argued it was given both involuntarily
and in violation of Miranda. She also requested an instruction directing the
jury to consider the voluntariness of the statement. Her request was granted.
      To show Murphy’s signed statement was lawfully obtained, the State
called the detective who acquired it. According to the detective, when Murphy
was arrested he was given the Miranda warning and brought to a magistrate
for arraignment. After the arraignment, the detective drove Murphy to the
creek where Cunningham’s body was located. The detective asked Murphy to
get out of the car and show him where Murphy threw his gun, but Murphy
refused. Murphy was taken back to the police station. There, he wrote and
signed a statement admitting to the shooting but claiming it was an accident.
For the first seven days after his arrest, Murphy voluntarily spoke to the police
when interrogated. But on the eighth day, after being given the Miranda
warning, Murphy told the detective he no longer wished to speak to the police.
His request was honored. Based on this testimony, the trial court admitted
Murphy’s signed statement.
                                       2
    Case: 17-70007     Document: 00514439370      Page: 3   Date Filed: 04/20/2018



                                  No. 17-70007
      The detective also testified that he drove Murphy around, looking for the
spot where Murphy abducted and killed Cunningham. Murphy was not able to
identify the spot. During cross-examination, defense counsel elicited that
Murphy was both cooperative and truthful when he tried but failed to identify
where the abduction occurred. On redirect, the State elicited that the
detective’s opinion of Murphy’s truthfulness eroded over time. According to the
detective, Murphy did not answer “quite a few” questions and parts of his
statement turned out to be false.
      The jury was instructed on capital murder, murder, and manslaughter.
During summation, Murphy’s counsel argued that if Murphy’s gun went off
accidentally, he did not intend to kill Cunningham, and thus he could not be
convicted of capital murder. The prosecution told the jury that capital murder
“is the first offense you are to consider. Only if you do not believe the State has
proven it beyond a reasonable doubt do you go to one of the lesser included
offenses.” This drew no objection from Murphy’s counsel. The jury convicted
Murphy of capital murder.
      The State sought the death penalty. During this phase of the trial, the
sides clashed over the future threat to society Murphy would pose if allowed to
live. In particular, the severity of Murphy’s history of violence was a point of
contention.
      To demonstrate such a history, the State introduced evidence
implicating Murphy in a three-year-old kidnapping. Sheryl Wilhelm testified
that Murphy had kidnapped her three years before the Cunningham killing.
After seeing a TV news report on Cunningham’s murder which featured
Murphy’s photo, Wilhelm called the police to report Murphy as her potential
kidnapper. She identified Murphy as her kidnapper in a photo lineup and then
again at trial. The detective who conducted the photo lineup, John Stanton,


                                        3
    Case: 17-70007      Document: 00514439370    Page: 4   Date Filed: 04/20/2018



                                  No. 17-70007
testified that Wilhelm’s “was one of the better photo I.D.’s” he ever had and
that she said “she was virtually sure that that was the guy who abducted her.”
         Murphy called a psychologist to attack Wilhelm’s identification. The
psychologist testified that Wilhelm’s memory was potentially influenced by the
photo of Murphy she saw on the news. He also pointed out prominent
differences between a composite sketch, made just a week after the
kidnapping, and the press photo releases of Murphy. Finally, the psychologist
testified that the photo lineup was unfairly constructed—obvious differences
between the mugshots reduced the odds of selection from one-in-six to one-in-
three.
         Defense counsel also raised an alibi defense to Wilhelm’s kidnapping.
Wilhelm said she had been kidnapped, escaped, and had her car stolen at 11:30
a.m. in Arlington, Texas. The day after her kidnapping, Wilhelm’s car was
found in Wichita Falls, Texas. In the car, the police found documents belonging
to another woman. That woman had been assaulted and had her purse stolen
at 8:24 p.m. on the day of Wilhelm’s kidnapping outside a Braum’s restaurant
in Wichita Falls. Also on the same day, Murphy clocked in for his night shift
at 11:54 p.m. in Terrell, Texas. Murphy’s counsel argued to the jury that
Murphy did not have time to kidnap Wilhelm in Arlington, rob the other
woman in Wichita Falls, and make it to work in Terrell.
         The trial did not just focus on whether Murphy was a future threat to
society. Murphy argued that mitigating circumstances reduced his moral
blameworthiness. To buttress this case, Murphy called two psychologists: Dr.
Mary Connell and Dr. Jaye Crowder.
         Dr. Connell testified that she administered two tests on Murphy: the
MMPI-II and the MCMI-III. The MMPI-II develops a mental and emotional
profile of the test taker by comparing his or her answers to 567 true-false
questions with other people in clinical settings. Murphy’s MMPI-II results
                                        4
    Case: 17-70007    Document: 00514439370    Page: 5   Date Filed: 04/20/2018



                                No. 17-70007
showed, per Dr. Connell, that Murphy exhibited depression, anxiety, physical
ailments, and paranoid thoughts. The MCMI-III consists of 175 questions
related to the test taker’s character. Murphy’s MCMI-III results suggested,
again per Dr. Connell, that Murphy suffered from extreme emotional distress
and very disturbed function. Murphy’s results on both tests would normally
prompt referral for psychiatric consultation and probably indicate a need for
medication. Importantly, no psychologist besides Dr. Connell was directly
involved in administering or interpreting Murphy’s MMPI-II and MCMI-III.
The tests only draw on algorithms constructed by other psychologists to render
hypotheses about the subject’s mental state and character. Further, neither
test returns a final interpretation. Rather, as both reports—which were
introduced into evidence—and Dr. Connell explained, the MMPI-II and MCMI-
III offer only hypotheses.
      When cross-examined, Dr. Connell agreed that Dr. James Butcher,
“probably the leading expert in the country on the interpretation of the MMPI,”
had interpreted Murphy’s MMPI-II. In reality, Dr. Butcher had developed the
test, but a computer algorithm was tasked with interpreting Murphy’s
answers. This did not stop Dr. Connell from appearing to agree that Dr.
Butcher himself concluded that Murphy “has serious problems controlling his
impulses and temper,” is “assaultive,” “loses control easily,” is manipulative,
matches the profile of a Megargee Type H offender, and is a poor candidate for
psychotherapy. The prosecution also referred to the MCMI-III as a “report
produced by Dr. [Theodore] Millon in this case,” without correction. Dr. Millon
developed the MCMI-III, and Dr. Connell affirmed the prosecution’s
characterization of him as authoritative. The prosecution elicited from Dr.
Connell that through the MCMI-III, Dr. Millon himself had concluded that
Murphy “may have reported more psychological symptoms than objectively
exist,” and Murphy has “a moderate tendency toward self-deprecation and a
                                      5
    Case: 17-70007    Document: 00514439370    Page: 6   Date Filed: 04/20/2018



                                No. 17-70007
consequent exaggeration of current emotional problems.” On redirect, Dr.
Connell did not clarify that neither Dr. Butcher nor Dr. Millon personally
administered or evaluated Murphy’s tests.
      Murphy’s trial counsel also called another psychologist to provide
mitigation testimony. Dr. Crowder, a psychologist and university faculty
member, diagnosed Murphy with major depression and dysthymic disorder. He
testified that Murphy was alcohol dependent, a narcissist, and had a borderline
personality disorder. He explained what these disorders are and what effects
they had on Murphy’s behavior. Dr. Crowder further explained the effects of
Murphy’s childhood abandonment on his neurological development and ability
to make decisions. He said there was hope for Murphy through treatment in a
controlled environment.
      During cross-examination, Dr. Crowder acknowledged that were
Murphy outside prison, he would be “concerned.” The prosecution also recited
the gruesome facts of four death penalty cases where Dr. Crowder had testified
that the defendant would not be a future threat to society. And Dr. Crowder
admitted that he would not have predicted that any member of a group called
the “Texas Seven,” who broke out of prison and murdered a police officer, would
have presented a danger in prison. But, Dr. Crowder stated that “the odds are
against [Murphy’s] future dangerousness in prison.” Moreover, Dr. Crowder
commented on the statistically low odds of escape for all prisoners and that
Murphy presented a low escape risk. On redirect, Dr. Crowder noted that
Murphy would not be parole eligible for a minimum of 40 years.
      During summation, the prosecution emphasized the “chilling” results of
Murphy’s MMPI-II and MCMI-III. Specifically, the prosecution argued that
Murphy’s profile matched that of a Megargee Type H offender—“one of the
most seriously disturbed inmate types,” and for whom “[a]djustment to prison
appears to be difficult.” According to the prosecution, Dr. Butcher—the
                                      6
    Case: 17-70007     Document: 00514439370     Page: 7   Date Filed: 04/20/2018



                                  No. 17-70007
developer of the MMPI-II—had personally interpreted Murphy’s results. Per
the prosecution, Dr. Butcher thought Murphy was “a poor candidate for
psychotherapy” and that “[i]ndividuals with his profile are not very amenable
to changing their behavior.” The prosecution further noted that Dr. Butcher
was “hired by the defense to look at the tests administered,” and was “not some
expert that we hired.” Murphy’s counsel did not object to this line of argument
or counter it during her concluding remarks.
      The jury found that Murphy was a continuing threat to society and there
were insufficient mitigating circumstances to warrant life in prison. See Tex.
Code Crim. Proc. Ann. art. 37.071, § 2. Based on these findings, Murphy was
sentenced to death.
      Murphy’s conviction and sentence were affirmed on direct appeal.
Murphy v. State, 112 S.W.3d 592, 595 (Tex. Crim. App. 2003). Likewise, his
first state habeas application was denied. Ex parte Murphy, No. WR–70,832–
01, 2009 WL 766213, at *1 (Tex. Crim. App. Mar. 25, 2009) (per curiam) (not
designated for publication).
      In 2009, Murphy’s new lawyer cold called Wilhelm and Stanton and
asked them what happened during the photo lineup. Wilhelm said that when
she identified Murphy, she stated to Stanton: “This is him. This looks a lot like
him, and I’m pretty sure it’s him.” She also stated that: “You know, nobody’s
ever 100 percent sure . . . . I’m talking about anything in this life but, I mean,
to me, it was him. I mean, 95 to 100 percent it was him.” Wilhelm said that the
lead prosecutor in Murphy’s case came to her house before trial and, in
Murphy’s lawyer’s words, “told [her] that [she] got the right guy.”
      During the call with Stanton, Stanton agreed that Wilhelm’s
statement—that she was “pretty sure”—comported with his recollection of
what she said during the photo lineup. Murphy’s new lawyer also asked
Stanton twice whether Wilhelm’s identification was tentative. The first time,
                                        7
      Case: 17-70007   Document: 00514439370      Page: 8    Date Filed: 04/20/2018



                                  No. 17-70007
Stanton responded that Wilhelm “was pretty strong to the photo of [Murphy].”
The second time, Stanton agreed that it was “a strong tentative ID complicated
by the fact that she could have been identifying the guy she saw on TV as
opposed to the guy who robbed her.” Stanton then discussed why he did not
pursue charges against Murphy for the kidnapping. Stanton said he did not
think it would “fly through a DA’s office.” Stanton thought “hell, I could defend
the guy off of that one. . . . And I’m not even a lawyer.”
       Murphy filed a federal habeas petition. The district court stayed the
proceedings to give Murphy time to exhaust three sets of claims in the state
system: (1) suppression of evidence and use of false testimony by the
prosecution, (2) ineffective assistance of trial counsel at the guilt phase, and
(3) ineffective assistance of trial counsel at the penalty phase.
       Following the stay, Murphy filed a second state habeas application. The
Texas Court of Criminal Appeals (TCCA) dismissed as abuses of the writ
Murphy’s two sets of ineffective assistance claims. Ex parte Murphy, No. WR–
70,832–02, 2010 WL 3905152, at *1 (Tex. Crim. App. Oct. 6, 2010) (per curiam)
(not designated for publication). With respect to Murphy’s suppression and
false testimony claims, the TCCA remanded with instructions to determine
whether the claim was procedurally barred and, if not, whether it had merit.
Id.
       The state trial court held an evidentiary hearing where it heard
testimony from Wilhelm, Stanton, the lead prosecutor, and Murphy’s lead trial
counsel. The court found that Murphy’s suppression and false testimony claims
should be dismissed as procedurally barred and alternatively denied as
meritless. Based on the trial court’s findings, the TCCA concluded that
Murphy’s application was an abuse of the writ and dismissed his application.
Ex parte Murphy, No. WR-70,832-02, 2012 WL 982945, at *1 (Tex. Crim. App.
Mar. 21, 2012) (per curiam) (not designated for publication).
                                        8
     Case: 17-70007       Document: 00514439370          Page: 9     Date Filed: 04/20/2018



                                       No. 17-70007
       Murphy returned to federal court and raised the three sets of now
exhausted claims, among others. The district court denied Murphy relief on all
of his claims. It also denied his request for an evidentiary hearing.
       As the district court denied Murphy’s request for a COA, he now seeks
one from this court.
                                              II.
       We may issue a COA only when “the applicant has made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “At the
COA stage, the only question is whether the applicant has shown that ‘jurists
of reason could disagree with the district court’s resolution of his constitutional
claims or that jurists could conclude the issues presented are adequate to
deserve encouragement to proceed further’”—i.e., whether the applicant’s
claim is “debatable.” Buck v. Davis, 137 S. Ct. 759, 773–74 (2017) (quoting
Miller–El v. Cockrell, 537 U.S. 322, 327, 348 (2003)).
       Here, Murphy seeks a COA on three sets of claims:
       (1) Suppression of evidence in violation of Brady v. Maryland, 373 U.S.
83 (1963), and introduction of false testimony in violation of Napue v.
           Illinois, 360 U.S. 264 (1959), 1 based on:
              a. Wilhelm’s statement that she was only “pretty sure” Murphy
                  was her kidnapper;
              b. Wilhelm’s opinion that she was only 95 percent sure;
              c. Stanton’s opinion that the identification was a strong tentative;
              d. Stanton’s opinion that he did not pursue kidnapping charges
                  against Murphy because Wilhelm’s identification could have
                  been tainted by seeing Murphy on TV;


       1 Murphy labels his claims as violations of Giglio v. United States, 405 U.S. 150 (1972),
rather than Napue. But Napue is a better fit for Murphy’s claims, as here he is alleging the
use of false testimony, not merely the failure to disclose contradictory evidence.
                                               9
   Case: 17-70007     Document: 00514439370      Page: 10   Date Filed: 04/20/2018



                                 No. 17-70007
            e. The pretrial conversation where the lead prosecutor confirmed
               to Wilhelm that she got the right guy;
      (2) Ineffective assistance of trial counsel at the guilt phase (IATC-guilt),
         arising from his counsel’s:
            a. Failure to object to the introduction of his post-arrest silence;
            b. Opening of the door to police opinion testimony;
            c. Failure to object to a prosecutor’s statement during summation;
      (3) Ineffective assistance of trial counsel at the penalty phase (IATC-
         penalty), arising from his counsel’s:
            a. Failure to submit evidence showing the timeline of the Wilhelm
               kidnapping was logistically impossible;
            b. Failure to correct a false impression created by Dr. Connell; and
            c. Decision to call Dr. Crowder.
We grant a COA on claims (1)(e) and (3)(b). We deny COAs on all others.
                                       III.
      As just stated, Murphy presented the district court with five Brady or
Napue claims. The district court denied these claims, finding them
procedurally barred and alternatively meritless. For the first four claims, this
denial is not debatable by reasonable jurists, and therefore we deny Murphy’s
request for a COA on those claims. See Slack v. McDaniel, 529 U.S. 473, 484–
85 (2000) (holding that when the district court dismisses on procedural
grounds, a COA should issue only if the merits of the claim and the procedural
ruling are debatable by reasonable jurists). For the last one, the denial was
debatable and thus a COA should issue.
      Murphy’s first state habeas application did not raise his present claims.
When they were raised in his second application, the TCCA dismissed them
based on abuse of the writ. Murphy, 2012 WL 982945, at *1. Texas’s abuse of
the writ doctrine is an independent state ground that ordinarily will foreclose
                                       10
    Case: 17-70007      Document: 00514439370        Page: 11    Date Filed: 04/20/2018



                                    No. 17-70007
federal review. Moore v. Quarterman, 534 F.3d 454, 463 (5th Cir. 2008).
Murphy attempts to overcome this procedural bar by relying on Martinez v.
Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413 (2013). Under
Martinez and Trevino, the ineffectiveness of state habeas counsel may excuse
a petitioner’s procedural default “of a single claim”—ineffective assistance of
trial counsel. Davila v. Davis, 137 S. Ct. 2058, 2062 (2017). No court appears
to have extended Martinez and Trevino to excuse procedural default of a Brady
or Napue claim. We are also bound by our past pronouncements that Martinez
and Trevino apply “only” to ineffective assistance of trial counsel claims. See,
e.g., Speer v. Stephens, 781 F.3d 784, 785 (5th Cir. 2015). And the Supreme
Court in Davila was unwilling to extend Martinez and Trevino beyond
ineffective assistance of trial counsel claims, calling the exception “narrow,”
“highly circumscribed,” and available only in “limited circumstances.” 137 S.
Ct. at 2065–66. We therefore do not find it debatable whether Murphy can
excuse default of his Brady and Napue claims through Martinez and Trevino.
      Murphy also tries to excuse his procedural default using Banks v. Dretke,
540 U.S. 668 (2004). “A federal court may consider the merits of a procedurally
defaulted claim if the petitioner shows ‘cause for the default and prejudice from
a violation of federal law.’” Canales v. Stephens, 765 F.3d 551, 562 (5th Cir.
2014) (quoting Martinez, 566 U.S. at 10). Under Banks, a petitioner shows
“cause” if “the reason for his failure to develop facts in state-court proceedings
was the State’s suppression of the relevant evidence”—that is, the evidence
was suppressed within the meaning of Brady. 540 U.S. at 691. 2 To establish
this, Murphy has to show that he could not discover the favorable evidence
through the exercise of “reasonable diligence.” See Kutzner v. Cockrell, 303



      2 Neither party argues that the analysis is different for Murphy’s Napue claims. We
therefore perform the same analysis to dispatch both types of claims.
                                           11
    Case: 17-70007        Document: 00514439370          Page: 12      Date Filed: 04/20/2018



                                        No. 17-70007
F.3d 333, 336 (5th Cir. 2002); Rector v. Johnson, 120 F.3d 551, 558 (5th Cir.
1997). To show prejudice, Murphy must demonstrate that “the suppressed
evidence is ‘material’ for Brady purposes.” See Rocha v. Thaler, 619 F.3d 387,
394 (5th Cir. 2010). Murphy fails, even debatably, to make either showing for
the first four claims.
       The state trial court found that by exercising reasonable diligence,
Murphy could have ascertained the basis for his claims in time to raise them
in his original state habeas application.
       The state court found that the facts underlying Murphy’s first four
claims—Wilhelm’s and Stanton’s alleged statements and opinions—could be
revealed via cross-examination at the pretrial hearing or trial itself. This
finding is entitled to deference under 28 U.S.C. § 2254(e)(1). See Williams v.
Quarterman, 551 F.3d 352, 358 (5th Cir. 2008). 3 Section 2254(e)(1) provides
that “a determination of a factual issue made by a State court shall be
presumed to be correct” and that this “presumption of correctness” may be
rebutted only “by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).
Murphy cannot even debatably overcome this presumption for the first four
claims as he presents no evidence rebutting the state court’s finding. He does



       3  Murphy’s argument against applying § 2254(e)(1) does not relate to the state trial
court’s findings on procedural default. Rather, he argues only that § 2254(e)(1)’s presumption
of correctness does not attach to the trial court’s findings on the merits because the TCCA
dismissed Murphy’s second application as an abuse of the writ without considering the
merits. But even this argument is off the mark. “A trial court’s factual findings are entitled
to a presumption of correctness even if the state appellate court reached a different legal
conclusion when applying the law to those facts.” Williams, 551 F.3d at 358. Only when the
trial court’s factual findings “were directly inconsistent with the appellate court’s decision”
will they be denied a presumption of correctness. Id. (citing Micheaux v. Collins, 944 F.2d
231, 232 (5th Cir. 1991) (en banc)). Here, the state trial court’s findings on the merits were
not directly inconsistent with the TCCA’s dismissal based on abuse of the writ. Thus, all of
the state trial court’s findings are entitled to a presumption of correctness under § 2254(e)(1).
Because we conclude that it is debatable by reasonable jurists whether Murphy’s Brady and
Napue claims were “adjudicated on the merits” by the state courts, we do not apply 28 U.S.C.
§ 2254(d)’s deferential standard of review at this stage.
                                              12
   Case: 17-70007     Document: 00514439370     Page: 13   Date Filed: 04/20/2018



                                 No. 17-70007
have some evidence indicating Stanton and Wilhelm would not speak to the
defense team after, not during, trial. But none of this evidence indicates that
Stanton would have lied under oath about his opinion of Wilhelm’s
identification and his reason for not pursuing kidnapping charges against
Murphy. And the evidence Murphy cites to show that Wilhelm would have lied
only indicates that Wilhelm would have testified that she was 100 percent
certain Murphy kidnapped her. This does not show that Wilhelm would not
disclose what she said during the photo lineup.
      Nor can Murphy debatably show prejudice for any of these four claims.
The state court found that every piece of allegedly suppressed evidence either
did not exist, was not possessed by the State, or was immaterial. On Murphy’s
first claim, the court found that Wilhelm’s “pretty sure” comment both did not
accurately reflect what she said at the photo lineup and, either way, was
substantially similar to what she said at trial. See Westley v. Johnson, 83 F.3d
714, 725 (5th Cir. 1996) (holding that evidence is immaterial if it duplicates
evidence at trial). On the second claim, the court found that Wilhelm’s opinion
that she was 95 percent sure was both substantially similar to her statements
at trial and was not possessed by the State. Cf. Avila v. Quarterman, 560 F.3d
299, 309 (5th Cir. 2009) (holding that the undisclosed opinion of an expert
witness is not imputed to the state unless the witness is part of the prosecution
team); United States v. Pelullo, 399 F.3d 197, 211–12 (3d Cir. 2005) (holding
that no “cause” exists under Banks if the prosecution is unaware of the
evidence). Turning to the third claim, the court found that Stanton’s opinion
that Wilhelm’s identification was a strong tentative was similar to what
Stanton said at trial and therefore was immaterial. See Westley, 83 F.3d at 725.
On the fourth claim, the court found, based on Stanton’s testimony at the
evidentiary hearing, that the real reason Stanton did not pursue the
kidnapping charges against Murphy was because Murphy was already facing
                                       13
   Case: 17-70007     Document: 00514439370      Page: 14   Date Filed: 04/20/2018



                                  No. 17-70007
capital murder charges, not because he thought Wilhelm’s identification was
weak. See United States v. Nixon, 881 F.2d 1305, 1308 (5th Cir. 1989) (holding
that Brady does not apply to neutral evidence). All these findings are presumed
correct unless rebutted by clear and convincing evidence. Murphy cannot even
debatably overcome this hurdle.
      Murphy’s fifth claim based on Wilhelm’s pretrial conversation with the
prosecutor presents a different situation. It is debatable whether Murphy had
a reasonable opportunity to discover the conversation pretrial or at trial. And
it is debatable whether Murphy had an obligation after trial to discover the
conversation given the State’s possible suppression of it. See Johnson v. Dretke,
394 F.3d 332, 337 (5th Cir. 2004) (“In finding procedural default, the district
court relied upon the fact that [the relevant Brady material] was available in
the public record. However, if the State failed under a duty to disclose the
evidence, then its location in the public record, in another defendant’s file, is
immaterial.” (citing Banks, 540 U.S. at 690–93)). Finally, it is debatable
whether the conversation was impeachment evidence sufficient to establish
materiality under Brady. As we are granting a COA on this claim, we will not
linger on it. To be brief, we are not convinced that the district court’s merits
and procedural grounds for denying this claim are beyond debate. See Slack,
529 U.S. at 484–85.
      In sum, reasonable jurists could not debate that the district court
properly dismissed Murphy’s first four Brady and Napue claims on the basis
that they were procedurally barred and meritless. The same cannot be said for
Murphy’s last claim, and accordingly we grant a COA on it. We next turn to
Murphy’s two sets of ineffective assistance of trial counsel claims.
                                      IV.
      Murphy argues that his trial counsel was constitutionally ineffective at
both the guilt and penalty phases. His claims are governed by the well-known
                                       14
   Case: 17-70007     Document: 00514439370       Page: 15   Date Filed: 04/20/2018



                                   No. 17-70007
Strickland standard. Murphy must show: (1) that his trial counsel rendered
deficient performance, and (2) that the deficient performance resulted in actual
prejudice. See, e.g., Rhoades v. Davis, 852 F.3d 422, 431 (5th Cir. 2017) (citing
Strickland v. Washington, 466 U.S. 668, 687 (1984)).
      The first prong of Strickland “sets a high bar.” Buck, 137 S. Ct. at 775.
“To demonstrate deficient performance, the defendant must show that, in light
of the circumstances as they appeared at the time of the conduct, ‘counsel’s
representation fell below an objective standard of reasonableness’ as measured
by ‘prevailing professional norms.’” Rhoades, 852 F.3d at 431–32 (quoting
Strickland, 466 U.S. at 687–88).
      To satisfy Strickland’s second prong, “[t]he defendant must show that
there is a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.”
Strickland, 466 U.S. at 694.
      Mildly complicating things, Murphy’s IATC claims were procedurally
defaulted. Thus, to acquire a COA, he must show not only that his underlying
IATC claims are debatable, but also that he debatably has excuse for default
under Martinez and Trevino. See Slack, 529 U.S. at 484–85.
      Ordinarily, a state prisoner bringing a federal habeas petition is
foreclosed from presenting a claim dismissed as an abuse of the writ by the
TCCA. See Moore, 534 F.3d at 463. Nevertheless, this procedural bar may be
overcome by “showing cause for the default and prejudice.” Martinez, 566 U.S.
at 10. Under Martinez and Trevino, Murphy may show cause and prejudice by
showing: “(1) that his claim of ineffective assistance of counsel at trial is
substantial—i.e., has some merit—and (2) that habeas counsel was ineffective
in failing to present those claims in his first state habeas proceeding.” Garza
v. Stephens, 738 F.3d 669, 676 (5th Cir. 2013).
                                       15
    Case: 17-70007        Document: 00514439370          Page: 16     Date Filed: 04/20/2018



                                       No. 17-70007
       The parties’ dispute here centers on Martinez’s first requirement:
whether Murphy’s underlying IATC claims are substantial. 4 Conveniently, the
test for whether the underlying claim is substantial is the same as the one for
granting a COA—i.e., the claim is debatable by reasonable jurists. See Trevino
v. Davis, 861 F.3d 545, 548–49 (5th Cir. 2017). All this is to say that Murphy
may acquire a COA on his claims if he shows that his underlying IATC claims
are debatable.
       No state court has adjudicated Murphy’s IATC claims on the merits. Nor
has a state court make relevant factual findings on them. Thus, the strictures
of 28 U.S.C. § 2254(d) and (e)(1) do not apply, and we review de novo. With this
in mind, we turn first to Murphy’s IATC-guilt claims.
                                              A.
       Murphy isolates three acts or omissions that he contends establish
independent IATC-guilt claims: (1) his counsel did not object to the
introduction of his post-arrest silence; (2) his counsel opened the door to police
opinion testimony on Murphy’s lack of truthfulness and cooperation; and (3)
his counsel did not object to the prosecutor’s comment on the sequencing of jury
deliberations. None of these gives rise to an IATC claim reasonable jurists
could debate.
                                              1.
       Murphy contends that his counsel twice failed to object when the
prosecution’s questioning turned to Murphy’s post-arrest silence. First, the



       4The district court held, and the State urges us to hold, that Murphy cannot establish
Martinez’s second requirement—that his original state habeas counsel was ineffective. For
the district court, the lack of merit to Murphy’s underlying IATC claims meant that his
habeas counsel could not have been ineffective in failing to raise them.
       We do not need to decide this issue for the five IATC claims that do not satisfy
Martinez’s first requirement. But, for the IATC claim we find debatable by reasonable jurists,
we conclude that state habeas counsel was at least debatably ineffective in failing to raise it.
See King v. Davis, 703 F. App’x 320, 328 n.9 (5th Cir. 2017) (per curiam).
                                              16
    Case: 17-70007      Document: 00514439370        Page: 17     Date Filed: 04/20/2018



                                     No. 17-70007
prosecution elicited testimony from the detective who interrogated Murphy
that Murphy refused to show upon request the police where he threw his gun.
Second, the prosecution elicited testimony that Murphy eventually invoked his
right to silence after receiving the Miranda warning. According to Murphy,
these questions about his post-arrest silence should have drawn meritorious
objections. 5 Counsel’s failure to object prejudiced Murphy, as his post-arrest
silence made it seem like he was not cooperating or being wholly truthful with
the police. This threw shade on his theory that his gun fired accidentally
because this theory depended heavily on his credibility. According to Murphy,
this was the difference between life and death. If Murphy could show the
shooting was an accident, he could only be convicted of murder or
manslaughter, not capital murder.
      Murphy’s argument does not debatably satisfy either of Strickland’s
prongs for a simple reason—an objection would have been frivolous. See Clark
v. Collins, 19 F.3d 959, 966 (5th Cir. 1994) (“Failure to raise meritless
objections is not ineffective lawyering; it is the very opposite.”). The Due
Process Clause of the Fourteenth Amendment protects a defendant’s silence
after receiving the Miranda warning. Doyle v. Ohio, 426 U.S. 610, 619 (1976).
While the Miranda warning “contain[s] no express assurance that silence will
carry no penalty, such assurance is implicit.” Id. at 618. It would therefore be
“fundamentally unfair and a deprivation of due process to allow the arrested
person’s silence to be used to impeach an explanation subsequently offered at
trial.” Id. But a “prosecutor’s reference to a defendant’s post-Miranda silence
may properly be made where it is not ‘used to impeach’ the defendant’s


      5  Murphy argues that this line of questioning is prohibited under both the federal
Constitution and Texas evidentiary law. However, he does not argue that there are any
material differences between federal and Texas law. Accordingly, given the absence of
argument, we will not search for any differences, if any exist, and our disposition of his
federal-law argument dispenses with his state-law argument.
                                           17
    Case: 17-70007       Document: 00514439370          Page: 18     Date Filed: 04/20/2018



                                       No. 17-70007
‘exculpatory story’, or as substantive evidence of guilt, but rather to respond to
some contention of the defendant concerning his post-arrest behavior.” United
States v. Martinez-Larraga, 517 F.3d 258, 268 (5th Cir. 2008) (emphasis
removed) (citing Doyle, 426 U.S. at 632 n.11).
       In this case, no meritorious objection existed because the State did not
elicit the detective’s testimony to impeach Murphy or show his guilt. Instead,
it elicited and used the testimony to show that Murphy’s signed statement was
voluntary—a contested issue throughout trial that was eventually submitted
to the jury. Both of the detective’s answers demonstrated the voluntariness of
Murphy’s statement—they showed that Murphy knew he could stop the
questioning and that the police would honor his request. See Michigan v.
Mosley, 423 U.S. 96, 101–04 (1975) (citing the “right to cut off questioning” as
a “critical safeguard” against coercion). Murphy’s counsel had “opened the
door” to these questions by putting his voluntariness at issue, and absent some
evidence that the prosecution used Murphy’s silence for a prohibited purpose,
Murphy’s counsel lacked a valid objection. See Martinez-Larraga, 517 F.3d at
268 (quoting United States v. Fairchild, 505 F.2d 1378, 1383 (5th Cir. 1975)). 6
                                             2.
       Next, Murphy contends that his trial counsel blundered when she
opened the door to the detective’s opinion on Murphy’s truthfulness and
cooperation. Ordinarily, under Texas law, a police witness may not directly
testify as to his opinion on the defendant’s truthfulness. See Schutz v. State,



       6 Murphy’s argument that an evidentiary hearing might allow him to show his counsel
performed deficiently has no merit. Whether counsel’s failure to object was a result of
carelessness or careful consideration, the fact remains that there was no objection to be had.
This is a clear circumstance where we can assume “the truth of all the facts” the petitioner
seeks “to prove at the evidentiary hearing” and remain confident that “he still could not be
granted federal habeas relief.” See Schriro v. Landrigan, 550 U.S. 465, 481 (2007). In such
circumstances, reasonable jurists could not debate whether the district court abused its
discretion by denying an evidentiary hearing. See id.
                                             18
   Case: 17-70007     Document: 00514439370      Page: 19   Date Filed: 04/20/2018



                                  No. 17-70007
957 S.W.2d 52, 59 (Tex. Crim. App. 1997). Here though, Murphy’s counsel
asked the detective whether he thought Murphy was truthful and cooperative
when helping the police find where he abducted and killed Cunningham. This
opened the door for the prosecution. See id. at 71 (“[I]nadmissible evidence may
be admitted if the party against whom the evidence is offered ‘opens the
door.’”). The prosecution stepped through it, eliciting that the detective thought
Murphy was not being truthful because Murphy did not answer “quite a few”
questions and parts of his statement were false. Per Murphy, this attack on his
truthfulness and cooperation decimated his best defense. He needed to be
credible in the jury’s eyes for it to accept his story that his gun fired
accidentally.
      Murphy does not debatably satisfy either prong of Strickland. Judged on
the record before us, counsel’s decision to ask the detective whether Murphy
was being truthful and cooperative was objectively reasonable. A little context
makes this clear. A point of contention between the parties at trial was
whether venue was proper. This turned on the location of Cunningham’s
abduction and murder. On direct, the detective said that Murphy said he
wished to cooperate with the police efforts to ascertain this location—“he didn’t
want to hide anything.” The detective drove Murphy around, trying to locate
the spot, but Murphy never identified it. The detective and Murphy returned
to the police station, where Murphy then wrote the statement that he shot
Cunningham accidentally. The prosecution elicited from the detective that
there were several inaccuracies in the signed statement. On cross-
examination, the detective admitted that Murphy was trying to be helpful and
cooperate with the detective’s attempt to find the location of abduction. Despite
his cooperation, the spot was never pinpointed. On redirect, the prosecution
countered by eliciting testimony that the detective’s opinion of Murphy’s


                                       19
   Case: 17-70007     Document: 00514439370      Page: 20   Date Filed: 04/20/2018



                                  No. 17-70007
truthfulness eroded over time. According to the detective, Murphy did not
answer “quite a few” questions and parts of his statement were false.
      From the record, it is clear that defense counsel elicited that Murphy was
being cooperative to support her venue argument. It was her follow-up question
to the detective’s admission that they could not pinpoint the abduction site.
The detective’s testimony—that Murphy and he drove all around the relevant
county and Murphy earnestly tried and failed to identify the spot—supports
the theory that the abduction occurred outside the relevant venue. Moreover,
given that Murphy’s credibility was already under attack, eliciting testimony
that he was cooperative was reasonable. This is especially the case because
there was not much else for counsel to go on. Granting that Murphy needed to
be credible for his accidental shooting theory to fly, there does not appear to be
any other evidence to bolster Murphy. Thus, counsel made an objectively
reasonable decision given the poor options before her.
      Murphy’s counter is straightforward—he wants a chance to show that
his counsel’s question was not an informed tactical decision. To do so, he seeks
an evidentiary hearing. That would allow him to ask his trial counsel—who his
present lawyer submits will not cooperate willingly—whether she pondered
the fact that her question would open the door to unfavorable opinion
testimony. He never got a chance to develop such testimony before the state
courts because original state habeas counsel never brought an IATC claim. And
the federal district court deprived him of a chance by denying his request for
an evidentiary hearing. He submits that this denial was debatably an abuse of
discretion. See Schriro v. Landrigan, 550 U.S. 465, 468 (2007) (holding that
denials of evidentiary hearings are reviewed for abuse of discretion).
      Contra Murphy, we conclude that reasonable jurists could not debate
whether the district court abused its discretion by denying an evidentiary


                                       20
    Case: 17-70007       Document: 00514439370         Page: 21     Date Filed: 04/20/2018



                                      No. 17-70007
hearing on this claim. 7 No abuse of discretion occurs if “there is not ‘a factual
dispute which, if resolved in [the prisoner’s] favor, would entitle him to relief.’”
Norman v. Stephens, 817 F.3d 226, 235 (5th Cir. 2016) (alteration in original)
(quoting Clark v. Johnson, 202 F.3d 760, 766 (5th Cir. 2000)). An evidentiary
hearing is not required “if the record refutes the applicant’s factual allegations
or otherwise precludes habeas relief.” See Schriro, 550 U.S. at 474.
       Murphy is correct to note that the strong presumption of competence
attaches only after “thorough investigation of law and facts relevant to
plausible options.” Strickland, 466 U.S. at 690. But in this case, even if we
presume counsel’s decision was unconsidered and thus dispense with the
presumption of competence, Murphy would lack even a debatable Strickland
claim. The relevant inquiry is whether “counsel’s representation fell below an
objective standard of reasonableness.” Strickland, 466 U.S. at 688 (emphasis
added). Strickland “calls for an inquiry into the objective reasonableness of
counsel’s performance, not counsel’s subjective state of mind.” Harrington v.
Richter, 562 U.S. 86, 110 (2011) (emphasis added). Accordingly, we need not
“insist counsel confirm every aspect of the strategic basis for his or her actions.”
Id. at 109. Thus, our determination that counsel’s performance was objectively
reasonable means there is no need to inquire into counsel’s state of mind.
       And even if trial counsel admitted that she did not contemplate the full
import of her decision, “there is no expectation that competent counsel will be
a flawless strategist or tactician.” Id. at 110. “The Sixth Amendment
guarantees reasonable competence, not perfect advocacy judged with the
benefit of hindsight.” Yarborough v. Gentry, 540 U.S. 1, 8 (2003). While isolated
errors “can support an ineffective-assistance claim if it is ‘sufficiently egregious


       7 The State also argues that such record development is barred by 28 U.S.C.
§ 2254(e)(2). We conclude that reasonable jurists could debate this point. Therefore, at this
stage we do not consider (e)(2)’s bar on record development.
                                             21
    Case: 17-70007    Document: 00514439370       Page: 22   Date Filed: 04/20/2018



                                  No. 17-70007
and prejudicial,’ it is difficult to establish ineffective assistance when counsel’s
overall performance indicates active and capable advocacy.” Richter, 562 U.S.
at 111 (citation omitted) (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986)).
Here, counsel attempted to get Murphy’s case dismissed for lack of venue. She
strenuously tried to keep out Murphy’s signed statement. When it came in, she
argued to the jury that it was involuntarily given. And she supported Murphy’s
accidental shooting theory by cross-examining State witnesses about
unintended discharge and calling expert witnesses to support the theory. In
light of what counsel was given to work with and the record evidence indicating
overall competent performance at the guilt phase, the district court did not
debatably abuse its discretion in finding the record “precludes habeas relief.”
See Schriro, 550 U.S. at 474.
      More importantly, Murphy’s hypothetical evidence of his counsel’s
incompetence would have no bearing on whether he was prejudiced. Under
Strickland’s prejudice prong, “[i]t is not enough ‘to show that the errors had
some conceivable effect on the outcome of the proceeding.’” Richter, 562 U.S. at
104 (quoting Strickland, 466 U.S. at 693). Rather, the alleged errors “must be
‘so serious as to deprive the defendant of a fair trial, a trial whose result is
reliable.’” Id. (quoting Strickland, 466 U.S. at 687). Here, the evidence
supporting Murphy’s accidental shooting theory was weak and the State’s
evidence refuting it was strong. Soon after the shooting, Murphy attempted to
withdraw money from Cunningham’s bank account with her ATM card. When
that failed, he spent the next two days using Cunningham’s credit cards to buy
food, beer, and other frivolities for himself and others. He drove his niece and
her two teenage friends around in Cunningham’s car with Cunningham’s body
still in the trunk. Murphy shot Cunningham in the head, and some forensic
evidence indicated that the gun was fired right next to her. And more than the
detective’s opinion impeached Murphy’s truthfulness. Factual inaccuracies in
                                        22
   Case: 17-70007     Document: 00514439370      Page: 23   Date Filed: 04/20/2018



                                  No. 17-70007
the signed statement were introduced before Murphy’s counsel asked the
allegedly incompetent question. As Murphy now admits, the only real evidence
to support his theory was his self-serving statement, which was revealed only
after his arrest. Given all this, it is undebatable that removing both the
beneficial and detrimental opinion testimony on Murphy’s cooperation and
truthfulness would not create a “reasonable probability” of acquittal on capital
murder. See Strickland, 466 U.S. at 694.
                                        3.
      Murphy’s final IATC-guilt claim concerns unobjected-to comments by the
prosecution about the jury’s deliberative process. As background, under Texas
law, juries are left to their own devices when deciding the order in which they
will consider the charges against the defendant. See Barrios v. State, 283
S.W.3d 348, 352 (Tex. Crim. App. 2009). This means that a jury need not acquit
a defendant—i.e., unanimously agree that reasonable doubt exists—on a
greater offense before considering a lesser one. See id. at 352–53. That said,
jury instructions which imply that acquittal on a greater offense must precede
consideration of lesser included offenses are considered “inartful” and not best
practice, but have not been held to be erroneous. See id. at 353. In Barrios, the
charge at issue was upheld. Id. There, the jury was instructed on capital
murder, and then instructed that “[u]nless you so find from the evidence
beyond a reasonable doubt, or if you have a reasonable doubt thereof, you will
acquit the defendant of capital murder and next consider whether the
defendant is guilty of robbery.” Id. at 349.
      In this case, the jury was instructed on capital murder, murder, and
manslaughter. Similarly to the instructions in Barrios, the instructions here
provided the jury with the elements of capital murder and then instructed that
“[i]f you do not so believe, or if you have a reasonable doubt thereof, you will
next consider whether the defendant is guilty of” the two lesser offenses. In
                                       23
   Case: 17-70007     Document: 00514439370     Page: 24   Date Filed: 04/20/2018



                                 No. 17-70007
accord with these instructions, the prosecution told the jury during summation
that capital murder “is the first offense you are to consider. Only if you do not
believe the State has proven it beyond a reasonable doubt do you go to one of
the lesser included offenses.”
      Murphy argues that the prosecutor’s comment was an erroneous
description of Texas law. It misled the jury, implying that they had to acquit
on capital murder before considering the lesser offenses. According to Murphy,
counsel’s failure to object was debatably unreasonable and prejudicial as it is
possible the jury never considered the lesser offenses.
      We cannot agree. Murphy has not argued that the jury instruction itself
was erroneous, and we can discern no viable objection to the prosecution’s near
repetition of a rightly given instruction. The cases Murphy cites are
distinguishable on this basis. Two of them involve a prosecutor who made
comments which were contrary to the charge. See Ex parte Drinkert, 821
S.W.2d 953, 955 (Tex. Crim. App. 1991) (finding counsel’s performance
deficient based on failure to object to a prosecutor’s statement that “was not
only contrary to the court’s charge,” but also “a misstatement of the applicable
law”); Davis v. State, 506 S.W.2d 909, 911 (Tex. Crim. App. 1974) (reversing a
conviction based on prosecutorial statements which were “contrary to the
court’s charge”). The third involves an incorrect statement on a point of law
left completely unaddressed by the instructions. See Andrews v. State, 159
S.W.3d 98, 100 (Tex. Crim. App. 2005).
      Further, reasonable jurists could not debate whether prejudice exists.
Put simply, while it is “conceivable” that the prosecutor’s functional
restatement of the instructions influenced the jury deliberations in a manner
the instructions taken alone would not, such a sequence of events lacks any
“reasonable probability.” See Strickland, 466 U.S. at 693–94.
      We next consider Murphy’s IATC-penalty claims.
                                       24
   Case: 17-70007     Document: 00514439370      Page: 25   Date Filed: 04/20/2018



                                  No. 17-70007
                                       B.
      Murphy isolates three errors by his counsel during his trial’s penalty
phase: (1) she failed to introduce evidence showing the Wilhelm kidnapping
timeline was logistically impossible; (2) she failed to correct a false impression
created by Dr. Connell; and (3) she unwisely called Dr. Crowder. The second
claim is debatable by reasonable jurists, and we therefore grant a COA on it.
The other two are not.
                                        1.
      Murphy argues that his counsel should have introduced more evidence
to support his alibi for the Wilhelm kidnapping. Specifically, more should have
been offered to show that the kidnapping timeline did not add up. Recall that
the day Wilhelm was kidnapped and escaped, another woman was robbed in
Wichita Falls at 8:24 p.m. A few miles away, Wilhelm’s car was discovered with
that woman’s possessions in it. Murphy clocked in for work in Terrell at 11:54
p.m. that same day. Murphy argues his counsel should have submitted
evidence that it takes 3 hours and 15 minutes to drive from Wichita Falls to
Murphy’s job in Terrell (accounting for a detour to accommodate where
Wilhelm’s car was found). Murphy contends that such evidence would show it
was logistically impossible for him to pull off the back-to-back crimes and make
it to work on time.
      Not so. If Murphy robbed the other woman at 8:24 p.m., he would have
had 3 hours and 30 minutes to get to work—15 minutes more than the driving
time Murphy now proffers. Thus, the evidence would show the feat would be
difficult, but not impossible—especially if Murphy was speeding.
      This undercuts Murphy’s case on both of Strickland’s prongs. His counsel
did not perform unreasonably or prejudice Murphy by failing to put on evidence
showing that the timeline was technically achievable. She had already
presented substantial evidence on the alibi defense. She presented evidence of
                                       25
    Case: 17-70007       Document: 00514439370          Page: 26     Date Filed: 04/20/2018



                                       No. 17-70007
the times and locations of the two crimes and Murphy’s clock in, the fact that
the other woman’s description of her assailant did not match Murphy, and the
diary of a woman Murphy lived with, which indicated he stayed home during
the day and worked regular night shifts. She also attacked Wilhelm’s
identification—the main evidence linking Murphy to the kidnapping—through
cross-examination and with an expert. Using all this evidence, Murphy’s trial
counsel argued that Murphy could not have committed both offenses and
clocked in on time. That Murphy’s trial counsel did not present evidence
showing the drive was cutting it close but ultimately feasible was not debatably
unreasonable or prejudicial. 8
                                             2.
       Next, Murphy argues that his trial counsel performed deficiently by
failing to correct several impressions left by Dr. Connell’s testimony. We
address this claim only briefly. See Busby v. Davis, 677 F. App’x 884, 893 (5th
Cir. 2017) (per curiam) (“At this stage, we simply conclude that reasonable
jurists could debate whether [the petitioner] has presented a substantial, or
viable, IATC claim sufficient to excuse the procedural default and to merit a
COA.”). Reasonable jurists could debate whether it was reasonable for counsel
not to intervene and whether such intervention had a reasonable probability
of causing a different outcome. As this IATC claim is debatable, we also
conclude that Murphy’s original state habeas counsel was at least debatably
ineffective in failing to raise it. Thus, because the district court’s merits and




       8 Once more, we conclude that the district court did not debatably abuse its discretion
in refusing Murphy an evidentiary hearing on this claim. Whether counsel’s omission of the
travel time evidence was considered or not, the omission was objectively reasonable and non-
prejudicial.
                                             26
    Case: 17-70007       Document: 00514439370         Page: 27     Date Filed: 04/20/2018



                                      No. 17-70007
procedural grounds for denying this claim are debatable, we grant Murphy a
COA on this claim. See Slack, 529 U.S. at 484–85. 9
                                             3.
       Finally, Murphy argues that his trial counsel should not have called Dr.
Crowder. He argues that Dr. Crowder’s testimony was duplicative with other
mitigation witnesses. Rather than helping his case, Dr. Crowder harmed it by
admitting that he would be “concerned” if Murphy were outside prison.
       Murphy does not debatably satisfy Strickland’s performance prong.
Viewed without the benefit of hindsight, calling Dr. Crowder to testify was
reasonable. Dr. Crowder is a qualified psychologist who has testified during
death penalty cases before. He offered useful and unique mitigation testimony.
He could deliver an expert opinion on Murphy’s mental composition, the effect
of Murphy’s rough upbringing, and how Murphy’s behavior might change in a
controlled environment. The mitigation evidence Dr. Crowder offered was non-
duplicative—only Dr. Crowder tied Murphy’s childhood abandonment to his
behavior and depression.
       Further, the low level of harm that Dr. Crowder’s testimony caused to
Murphy’s case is strong evidence that counsel’s decision was prospectively
reasonable and non-prejudicial. While Dr. Crowder admitted he would be
concerned about Murphy outside prison, he mitigated that admission in
several ways. He testified that Murphy would not be parole eligible for 40
years, that the general risk of escape is small, and that Murphy did not present
a high risk of escaping. Any issues the prosecution pointed out during cross-
examination were problems with Murphy’s case and not Dr. Crowder’s
testimony. To the extent that Dr. Crowder’s later explanation could not


       9 We do not reach at this time the question of whether the district court abused its
discretion by refusing to grant an evidentiary hearing on this claim. The parties may address
this issue in their next round of briefing.
                                             27
    Case: 17-70007       Document: 00514439370         Page: 28     Date Filed: 04/20/2018



                                      No. 17-70007
eliminate the taint of his harmful testimony, that taint was inevitable given
the nature of Murphy’s case. Thus, reasonable jurists could not debate that
Murphy has not satisfied either Strickland prong. 10
                                             V.
       For the foregoing reasons, we GRANT a COA on Murphy’s Brady claim
based on Wilhelm’s pretrial conversation with the prosecutor and on Murphy’s
IATC-penalty claim based on failure to correct potentially false impressions
created by Dr. Connell. Murphy shall submit a brief on these claims within 60
days. The State shall submit a response within 30 days thereafter. We DENY
a COA on the rest of Murphy’s claims.




       10The district court did not debatably abuse its discretion by refusing Murphy an
evidentiary hearing on this claim. Whether counsel anticipated the State’s questioning of Dr.
Crowder or not, calling Dr. Crowder was objectively reasonable and non-prejudicial.
                                             28